RESPONDENT PRO SE                                     ATTORNEYS FOR THE INDIANA SUPREME COURT
Philip H. Chamberlain                                 DISCIPLINARY COMMISSION
Bloomington, Indiana                                  G. Michael Witte, Executive Director
                                                      David E. Griffith, Staff Attorney
                                                      Indianapolis, Indiana

______________________________________________________________________________

                                             In the
                           Indiana Supreme Court
                             _________________________________                     FILED
                                                                               Dec 18 2017, 2:23 pm
                                     No. 53S00-1303-DI-191
                                                                                   CLERK
                                                                               Indiana Supreme Court
                                                                                  Court of Appeals
IN THE MATTER OF:                                                                   and Tax Court



PHILIP H. CHAMBERLAIN,
                                                       Respondent.
                             _________________________________

                                   Attorney Discipline Action
                            Hearing Officer Christine Talley Haseman
                            _________________________________


                                        December 18, 2017

Per Curiam.


        We find that Respondent, Philip Chamberlain, engaged in attorney misconduct by
committing the crime of counterfeiting. For this misconduct, we conclude that Respondent
should be suspended from the practice of law in this state for at least three years without
automatic reinstatement, effective from the date of this opinion.


        This matter is before the Court on the report of the hearing officer appointed by this
Court to hear evidence on the Indiana Supreme Court Disciplinary Commission’s “Verified
Complaint for Disciplinary Action.” Respondent’s 1990 admission to this state’s bar subjects
him to this Court’s disciplinary jurisdiction. See IND. CONST. art. 7, § 4.
                               Procedural Background and Facts


         Respondent endorsed a check payable to a third party, siphoned off $10,000 for himself,
and provided the payee with a cashier’s check for the remainder. Respondent did this without
the payee’s knowledge or permission. As a result, Respondent was charged with, and eventually
pled guilty to, counterfeiting. Respondent was ordered to pay $15,000 in restitution to the
victim, although that amount later was reduced to $10,000. Despite the ability and professed
intent to make restitution, to date Respondent has paid only about $200.


         After Respondent was convicted, the Commission filed a “Notice of Finding of Guilt” on
March 14, 2013, and we issued an order on June 11, 2013, suspending Respondent on an interim
basis.   See Indiana Admission and Discipline Rule 23(11.1)(a).        The Commission filed a
“Verified Complaint for Disciplinary Action” against Respondent on October 28, 2013.
Thereafter, Respondent sought and was granted a stay of these disciplinary proceedings pending
resolution of certain proceedings in his criminal case. On November 7, 2016, we issued an order
lifting the stay.   Following an evidentiary hearing, the hearing officer filed her report on
September 6, 2017.


                                   Discussion and Discipline


         The Commission alleged, the hearing officer found, and Respondent admits violations of
Indiana Professional Conduct Rules 8.4(b) (by committing a criminal act that reflects adversely
on his honesty, trustworthiness, or fitness as a lawyer) and 8.4(c) (by engaging in conduct
involving dishonesty, fraud, deceit or misrepresentation). We likewise conclude that Respondent
violated Rules 8.4(b) and 8.4(c) as charged.


         Respondent has petitioned for review, challenging certain findings in aggravation made
by the hearing officer as well as the hearing officer’s rejection of two mitigating factors
proffered by Respondent.


         The hearing officer found the following six facts in aggravation, of which Respondent
challenges the first three:   (1) the victim was vulnerable; (2) Respondent has refused to

                                                2
acknowledge the wrongful nature of his misconduct; (3) Respondent has been indifferent to
making restitution; (4) Respondent’s misconduct was illegal in nature; (5) Respondent’s
misconduct was due to a dishonest or selfish motive; and (6) Respondent has substantial
experience in the practice of law.


        We find ample support for the hearing officer’s comprehensive and well-reasoned
findings. In his own testimony, Respondent described the victim as a “broken man” at the time
Respondent met him, which was shortly before Respondent committed the acts underlying his
criminal conviction. (Tr. at 122). Although Respondent pled guilty, he has spent many of the
intervening years denying that he committed counterfeiting and filing multiple collateral attacks,
including an “Amended Motion for Relief [from] Judgment” filed in the criminal court shortly
before final hearing in this matter in which Respondent alleged that his guilty plea and restitution
order resulted from fraud and misconduct by the victim, the prosecutor, the judge, and the
Indiana Securities Division. (Comm’n Ex. 47). And finally, the numerous promises made by
Respondent over the years to pay the restitution, his failure to honor those promises despite an
ability to pay, and the myriad efforts engaged in by Respondent to avoid his restitution
obligation, are well-chronicled in Respondent’s own pleadings and testimony, the hearing
officer’s report, and orders issued by the criminal court.1


        The hearing officer found two mitigating factors (Respondent’s lack of prior discipline
and his cooperation with disciplinary proceedings), but Respondent argues the hearing officer
should have found two more. Again though, we find ample support for the hearing officer’s
findings and analysis. For the reasons described above, Respondent’s argument that he engaged
in a “timely good faith effort to make restitution or to rectify [the] consequences of [his]
misconduct” does not pass the straight face test. And under the circumstances of this case, the


1
   To cite just two illustrative examples, Respondent briefly made $20 monthly installment payments
toward his restitution obligation, but ceased doing so immediately after his motions to terminate his
probation early and to reduce his conviction from a class D felony to a class A misdemeanor were granted
by the criminal court in 2014. (Tr. at 66; Comm’n Ex. 44, p. 2). And in 2016, Respondent brought a
cashier’s check for full restitution plus interest to a hearing on a motion to correct error Respondent had
filed, but refused to part with the check unless the State would agree to an early expungement of
Respondent’s conviction. (Id.) After the State rebuffed Respondent’s proposal, Respondent wrote
directly to the victim, threatening “that if I prevail on my pending motions the restitution award could be
reduced to nothing[.]” (Respondent’s Ex. K).

                                                    3
delay between Respondent’s misconduct and the resolution of these disciplinary proceedings is
not mitigating in nature. In the criminal case, Respondent was charged with five class C felonies
in May 2008, he pled guilty to a single count of counterfeiting in October 2012 after several
delays and continuances largely attributable to Respondent, and judgment of conviction and
sentence were entered in February 2013.           The Commission initiated these disciplinary
proceedings just one month later. In May 2014, just two weeks prior to the scheduled final
hearing in this matter, Respondent requested that his disciplinary case be stayed pending final
disposition of proceedings on direct review of Respondent’s restitution order. We granted
Respondent’s request in June 2014, and we lifted the stay in November 2016, about two weeks
after the Court of Appeals’ memorandum decision in Respondent’s criminal direct appeal was
certified as final. An evidentiary hearing in this matter was held three months later, in February
2017.   In sum, while there have been several delays in both Respondent’s criminal and
disciplinary proceedings, these delays are attributable almost entirely to Respondent.


        Turning to the ultimate question of sanction, misconduct of this nature usually warrants
either a lengthy suspension without automatic reinstatement or else disbarment. See, e.g., Matter
of Durham, 55 N.E.3d 302 (Ind. 2016) (disbarment imposed on attorney who was convicted of
multiple felony counts arising from a wide-ranging scheme to defraud investors); Matter of Page,
8 N.E.3d 199 (Ind. 2014) (approving agreed suspension of two years without automatic
reinstatement, not retroactive to the date of interim suspension, for attorney convicted of a single
count of aiding and abetting wire fraud).    The Commission has not sought disbarment in this
case. The hearing officer recommended that Respondent be suspended for a significant period of
time without automatic reinstatement, that Respondent’s suspension not be retroactive to the date
of his interim suspension, and that Respondent be required to pay full restitution to the victim
prior to filing a petition for reinstatement. Upon careful consideration of the materials before us,
we agree in full with the hearing officer’s recommendation.


                                            Conclusion


        Respondent already is under an order of interim suspension in this matter.              For
Respondent’s professional misconduct, the Court suspends Respondent from the practice of law
in this state for a period of not less than three years, without automatic reinstatement, effective

                                                 4
from the date of this opinion.      At the conclusion of the minimum period of suspension,
Respondent may petition this Court for reinstatement to the practice of law in this state, provided
Respondent pays the costs of this proceeding, fulfills the duties of a suspended attorney, and
satisfies the requirements for reinstatement of Admission and Discipline Rule 23(18). Further,
any such petition for reinstatement shall be accompanied by proof that full restitution has been
paid to the victim and shall be subject to summary dismissal if such proof is lacking.


       The costs of this proceeding are assessed against Respondent, and the hearing officer
appointed in this case is discharged.


All Justices concur.




                                                5